Title: Report on Edmond Charles Genet and Gouverneur Morris, 11 December 1793
From: Jefferson, Thomas
To: Washington, George


The President doubtless recollects the communications of Mr. Ternant expressing the dissatisfaction of the Executive council of France with Mr. Morris our minister there, which however Mr. Ternant
 desired might be considered as informal: that Colo. Smith also mentioned that dissatisfaction, and that Mr. LeBrun told him he would charge Mr. Genet expressly with their representations on this subject; and that all further consideration thereon lay over therefore for Mr. Genet’s representations.
  Mr. Genet, some time after his arrival (I cannot now recollect how long, but I think it was a month or more) coming to my house in the country one evening, joined me in a walk near the river. Our conversation was on various topics, and not at all of an official complexion. As we were returning to the house, being then I suppose on some subject relative to his country (tho’ I really do not recall to mind what it was) he turned about to me, just in the passage of the gate, and said ‘but I must tell you we all depend on you to send us a good minister there, with whom we may do business confidentially, in the place of Mr. Morris.’ These are perhaps not the identical words, yet I believe they are nearly so; I am sure they are the substance, and he scarcely employed more in the expression. It was unexpected; and, to avoid the necessity of an extempore answer, I instantly said something resuming the preceding thread of conversation, which went on, and no more was said about Mr. Morris. From this I took it for granted he meant now to come forward formally with complaints against Mr. Morris, as we had been given to expect, and therefore I mentioned nothing of this little expression to the President. Time slipped along, I expecting his complaints and he not making them. It was undoubtedly his office to bring forward his own business himself, and not at all mine to hasten or call for it; and if it was not my duty, I could not be without reasons for not taking it on myself officiously. He at length went to New York, to wit, about the ofwithout having done any thing formally on this subject. I now became uneasy lest he should consider the little sentence he had uttered to me as effectively, tho’ not regularly, a complaint. But the more I reflected on the subject the more impossible it seemed that he could have viewed it as such; and the rather because, if he had, he would naturally have asked from time to time ‘Well, what are you doing with my complaint against Mr. Morris?’ or some question equivalent. But he never did. It is possible I may at other times have heard him speak unfavorably of Mr. Morris, tho’ I do not recollect any particular occasion: but I am sure he never made to me any proposition to have him recalled. I believe I mentioned this matter to Mr. Randolph before I left Philadelphia: I know I did after my return: but I did not to the President, till the reciept of Mr. Genet’s letter of Sep. 30. which from some unaccountable delay of the post never came to me in Virginia, tho I remained there till Oct. 25. (and received there three subsequent mails) and it never reached me in Philadelphia till Dec. 2.
 
The preceding is the state of this matter, as nearly as I can recollect it at this time, and I am sure it is not materially inaccurate in any point.

Th: Jefferson Dec. 11. 1793.

